El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Debemos resolver cuál es la disposición del Reglamento de Retribución Uniforme de la Oficina Central de Adminis-tración de Personal (en adelante la O.C.A.P.) de 7 de junio de 1984 que regula el ajuste salarial al que tienen derecho los empleados de una agencia que implanta su primer plan *48de clasificación y retribución como administrador individual en asuntos de personal. En este sentido, debemos de-terminar si tal ajuste salarial constituye una asignación de clases de puestos a escalas salariales regulada por la See. 4.7 de dicho Reglamento, pág. 9, o si se trata de una rea-signación de clases, en cuyo caso resulta aplicable su See. 4.8, pág. 9. Luego de ello, debemos determinar si el Depar-tamento de Hacienda determinó correctamente el salario al cual tenía derecho el recurrido José A. Guzmán Rosario, al implantar su plan de retribución, y convertirse en un administrador individual en asuntos de personal.
HH
José A. Guzmán Rosario labora como abogado en un puesto de carrera en la Oficina de Asuntos Legales del De-partamento de Hacienda. Originalmente, el Departamento de Hacienda estaba integrado a la Administración Central del Sistema de Personal del Servicio Público, por lo que le aplicaban las normas de clasificación y retribución de la O.C.A.P. Según este esquema, el puesto de Guzmán Rosario tenía una clasificación de Abogado V, con una remune-ración mensual de dos mil ciento catorce dólares ($2,114).
Así las cosas, el 28 de agosto de 1991, el entonces Go-' bernador de Puerto Rico, Rafael Hernández Colón, pro-mulgó y publicó la Orden Ejecutiva Núm. OE-1991-46, me-diante la cual dispuso que el Departamento de Hacienda se convertiría gradualmente en un administrador individual en asuntos de personal.(1) Se dispuso, sin embargo, que durante el período de transición el Departamento de Hacienda continuaría rigiéndose por los planes de clasifica-ción y retribución elaborados por la O.C.A.P.
*49Con efectividad de 1ro de julio de 1994, el Departa-mento de Hacienda adoptó una estructura de clasificación y retribución propia. De acuerdo con este nuevo esquema, Guzmán Rosario recibiría un aumento mensual de cien dó-lares ($100), lo que ascendería su sueldo a dos mil doscien-tos catorce dólares ($2,214) mensuales.
El 15 de agosto de 1994, el licenciado Guzmán Rosario solicitó al Comité de Revisión de Planes de Clasificación y Retribución del Departamento de Hacienda que examinara su caso. En esencia, alegó que al determinar el salario al cual tenía derecho de acuerdo con el nuevo plan de retri-bución, la administración aplicó erróneamente la See. 4.7 del Reglamento de Retribución Uniforme, la cual regula la asignación de las clases de puestos(2) a las escalas de retribución(3) A su juicio, la sección aplicable era la 4.8(6) *50de dicho reglamento, pág. 6, la cual regula las reasignacio-nes de clases a escalas de sueldos superiores. De concebirse su situación como una reasignación de su clase de puesto a una escala salarial y, por ende, aplicar la See. 4.8(6) del Reglamento de Retribución Uniforme, supra, Guzmán Rosario sería acreedor de una remuneración mayor. En este sentido afirma que, según las normas de retribución apli-cables a las reasignaciones, tendría derecho a un salario mensual de dos mil trescientos ochenta y seis dólares ($2,386). Véase Apéndice, pág. 96.(4)
Luego de varios trámites procesales, el Departamento de Hacienda, a través de su entonces Secretario, se man-tuvo en su posición original. Inconforme, Guzmán Rosario acudió ante la Junta de. Apelaciones del Sistema de Admi-nistración de Personal (en adelante la J.A.S.A.P.). Este foro administrativo apelativo declaró no ha lugar la solicitud de revisión. Así las cosas, Guzmán Rosario acudió ante el Tribunal de Circuito de Apelaciones, el cual revocó la decisión de la J.A.S.A.P. y ordenó al Departamento de Hacienda a que determinara el sueldo al que Guzmán Rosario tenía derecho al amparo de la See. 4.8 del Reglamento de Retri-bución Uniforme, supra.
El Estado acudió ante nos mediante un recurso de apelación. Para ello invocó el Art. 3.002(c) de la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, 4 L.P.R.A. sec. 22i(c), y la Regla 18 del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A, que proveen un recurso de apelación ante este Foro debido a la existencia de senten-cias conflictivas entre diversos circuitos regionales del Tribunal de Circuito de Apelaciones en casos civiles apelados ante ese tribunal. Ciertamente, el peticionario ha demos-*51trado la existencia de varias decisiones de diversos paneles del Tribunal de Circuito de Apelaciones que son clara-mente contradictorias con la sentencia recurrida. (5) Sin embargo, notamos que las decisiones previas de ese foro que están en conflicto con la sentencia recurrida son reso-luciones en recursos de revisiones administrativas y no sentencias “en casos civiles apelados ante ese Tribunal”, según lo exige la Ley de la Judicatura de Puerto Rico de 1994. En vista de ello, no procede acoger este recurso como una apelación. Sin embargo, ello no es un impedimento para que este Tribunal lo acoja como un recurso de certio-rari al amparo del Art. 3.002(d)(4) de la Ley de la Judica-*52tura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22i(d)(4)). Así pues, luego de evaluar los méritos del recurso, accedimos a revisarlo.
Guzmán Rosario nunca compareció ante nos, a pesar de que le dimos un término para ello. El Departamento de Hacienda sí compareció oportunamente. Nos plantea, en esencia, que al tratarse de su primer plan de retribución en carácter de administrador individual, la aplicación de su nuevo plan tiene el efecto de eliminar las clasificaciones de los puestos anteriores y crear nuevas clases de puestos y nuevas escalas de retribución. Afirma, así, que en este caso nos encontramos ante una asignación, por lo que resulta aplicable la See. 4.7 del Reglamento de Retribución, supra.(6) Examinemos sus planteamientos.
H-< HH
La Constitución del Estado Libre Asociado de Puerto Rico reconoce “el derecho de todo trabajador ... a recibir igual paga por igual trabajo”. Art. II, Sec. 16, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 327. En armonía con esta expresión de nuestros constituyentes, en Puerto Rico existe una clara política pública que pretende brindar a los trabajadores del servicio público “un tratamiento equitativo y justo en la fijación de sus sueldos y demás formas de retribución”. 3 L.P.R.A. sec. 760a. De hecho, este Tribunal ha reconocido “el alto interés público que reviste la legislación reguladora del empleo público y en especial la que reglamenta la retribución salarial de estos servidores”. Aulet v. Depto. de Servicios Sociales, 129 *53D.P.R. 1, 21 (1991). Véase Torres Solano v. P.R.T.C., 127 D.P.R. 499 (1990).
Los principios de retribución salarial y el esquema fun-cional de las agencias encargadas de implantarlos están recogidos en la Ley de Retribución Uniforme de 1979 (3 L.P.R.A. see. 760 et seq.) (en adelante la Ley de Retribución). Esta ley, entre otras cosas, contiene una de-claración de política pública, 3 L.P.R.A. sec. 760a; establece las funciones de la O.C.A.P. con respecto a la Administra-ción Central y a los administradores individuales en asun-tos de clasificación y retribución de los empleados, 3 L.P.R.A. sec. 760b, y delimita la responsabilidad de los ad-ministradores individuales al elaborar sus propios planes de retribución, 3 L.P.R.A. sec. 760d. Asimismo, delega a la O.C.A.P. la función de elaborar un reglamento para im-plantar las disposiciones de la ley, 3 L.P.R.A. sec. 760b(l), y le ordena a la O.C.A.P., en el caso de la Administración Central, y a cada autoridad nominadora, en el caso de los administradores individuales, a adoptar planes de retribu-ción conforme a dicho reglamento. 3 L.P.R.A. sec. 760a.
Para implantar y concretizar las disposiciones de la Ley de Retribución, la O.C.A.P. aprobó en 1984 el Reglamento de Retribución Uniforme vigente. Dicho reglamento con-tiene disposiciones aplicables a todo el sistema de personal, lo que incluye a los administradores individuales, Art. 4 del Reglamento de Retribución Uniforme, págs. 2-27, y algunas que aplican exclusivamente a las agencias que es-tán bajo la Administración Central, Art. 5 del Reglamento de Retribución Uniforme, págs. 27-32.
Al crear e implantar un nuevo plan de retribución como administrador individual en asuntos de personal, el Departamento de Hacienda quedó fuera de la jurisdicción de la O.C.A.P. en cuanto a la aplicabilidad de los planes de retribución que dicha entidad elabora para los empleados de la Administración Central. No obstante, el Departamento de Hacienda debe cumplir con las disposiciones de *54la Ley de Retribución en cuanto a aquellas disposiciones aplicables a los administradores individuales, y con las dis-posiciones del Reglamento de Retribución Uniforme pro-mulgado por la O.C.A.P., en cuanto a los principios y las normas de retribución que deben ser observadas por los administradores individuales al elaborar sus propios planes de retribución y clasificación. Véase el Art. 4 del Regla-mento de Retribución Uniforme, supra.
En específico, como administrador individual, el Depar-tamento de Hacienda está obligado a cumplir con las nor-mas relacionadas a las asignaciones de clases de puestos a escalas de sueldos, See. 4.7 del Reglamento de Retribución Uniforme, supra, y las normas relativas a la administra-ción de salarios contenidas en su See. 4.8, supra, la cual regula los nombramientos, los ascensos, los traslados, los descensos, las reclasificaciones de puestos, las reasignacio-nes de clases a escalas de sueldos superiores, los reingre-sos, entre otros.
En el caso de autos, las disposiciones en controversia son las Sees. 4.7 y 4.8(6) del Reglamento de Retribución Uniforme, supra, las cuales establecen las normas que de-ben guiar tanto a la Administración Central como a los administradores individuales al momento de hacer asigna-ciones de clases o tipos de clases a escalas de retribución y las subsiguientes reasignaciones, respectivamente. En es-pecífico, debemos determinar si el ajuste salarial al que tiene derecho Guzmán Rosario, una vez el Departamento de Hacienda implantó su plan de retribución, debe ser de-terminado concibiendo la implantación del nuevo plan como una asignación de clases de puestos a escalas de re-tribución o si debe ser considerado como una reasignación, tal y como concluyó el Tribunal de Circuito de Apelaciones.
La contención fundamental del Departamento de Hacienda consiste en que al crear su nuevo plan de retribu-ción, éste “tuvo el efecto de eliminar las clasificaciones de los puestos anteriores y crear nuevas clases asignadas ... a *55un Plan de Retribución totalmente diferente a los Planes de Clasificación y Retribución a los cuales el Departamento estaba cobijado anteriormente”. (Énfasis suprimido.) Peti-ción de certiorari, pág. 11. Añade que “las escalas de retri-bución objeto de esta controversia, son las primeras que como Administrador Individual se establecen y para su existencia no dependen de ninguna anterior”. Id., pág. 12. Por ello, afirman que resulta “claro que no existe reasigna-ción de puestos a escalas de nivel superior, sino una pri-mera asignación de clases y posterior ubicación a escalas retributivas conforme a dicha asignación ...”. íd., pág. 12. Tiene razón.
HH HH
La Sec. 4.7 del Reglamento de Retribución Uniforme, supra, dispone:
... Asignación de las clases de puestos a las Escalas de suel-dos:
Con arreglo a las escalas de sueldos, la [O.C.A.P.] establecerá y mantendrá al día la posición relativa de las clases de puestos de los planes de clasificación para los servicios de carrera y de confianza para la Administración Central, mediante la asigna-ción de cada clase a una escala de sueldo.
A su vez, cada Administrador Individual asignará las clases de puestos de ambos servicios a las escalas de sueldos corres-pondientes; y someterá éstas al Director de O.C.A.P. para estu-dio y aprobación final.
La asignación de las clases de puestos a las escalas salariales se guiará por el objetivo de proveer equidad en la fijación de sueldos.
Las reasignaciones subsiguientes que fueren necesarias se regirán por lo dispuesto en la sección 4.8(6) de este Reglamento.
Por su parte, la citada See. 4.8(6) del Reglamento de Retribución Uniforme se refiere a los casos de reasignaciones. Establece lo siguiente:
*56... Reasignaciones de Clases a Escalas de Sueldos Superiores Cuando se enmiende el Plan de Retribución por efecto de la reasignación de una clase o serie de clases a una escala de retribución superior, se concederá a los empleados afectados un aumento en sueldo que será igual al incremento que reciba la clase a la fecha de efectividad de dicha acción. Los sueldos se ajustarán al tipo inmediato superior, cuando no coincidan con uno de los tipos retributivos de la escala correspondiente. Si el sueldo resultante excede del máximo de la escala, se procederá conforme a la disposición relativa a extensión de las escalas.
El Director, en el caso de la Administración Central y cada Autoridad Nominadora, en el caso de los Administradores Indi-viduales, podrán autorizar otros mecanismos para ajustar los sueldos, en caso de limitación presupuestaria.
El Reglamento de Retribución Uniforme no contiene una definición de lo que constituye una asignación o de lo que constituye una reasignación. La Ley de Retribución Uniforme tampoco contiene una definición al respecto. Del texto de ambas disposiciones reglamentarias se infiere, sin embargo, que la diferencia fundamental entre ambas sec-ciones consiste en que la See. 4.7 del Reglamento de Retri-bución Uniforme, supra, resulta aplicable a la determina-ción original que hace una entidad con relación a la ubicación de determinadas clases de puestos a las escalas de sueldo. Se trata, así, de la determinación de las escalas retributivas que corresponderán a determinadas clases de puestos en la implantación original de un plan de clasifi-cación o retribución.
Por su parte, la See. 4.8 del mismo reglamento, supra, regula lo concerniente a las reasignaciones de clases a es-calas de sueldo superiores. Éste resulta aplicable cuando, luego de la asignación original, a las clases de puestos se les asigna escalas de retribución distintas o, en las propias palabras de la sección, cuando se reasignan. Por ello, la referida See. 4.8 condiciona su aplicabilidad a que ocurran enmiendas al Plan de Retribución por efecto de la reasignación.
*57AI convertirse en administrador individual, el Departamento de Hacienda implantó un plan de clasificación y retribución autónomo. No se trató de una modificación del plan previo, ni de una reasignación de clases o tipos de clases a otras escalas salariales. Tampoco se trató de meros aumentos de sueldo que modificaron la escala salarial anterior, ni de bonificaciones o extensiones de las escalas retributivas. Consistió en la adopción de un plan de clasificación y retribución global que sustituyó al esquema previo. Esto de por sí obliga a concebir la implantación de ese primer plan de clasificación y retribución adoptado por el Departamento de Hacienda como administrador individual como una asignación de clases de puestos a escalas de retribución.
Por otro lado, una lectura integral de la Ley y del Re-glamento de Retribución Uniforme reafirma lo anterior. El Art. 5 de la Ley de Retribución dispone, en parte, que:
Cada administrador individual establecerá planes de retribu-ción separados para sus empleados de carrera y de confianza conforme su capacidad fiscal y en armonía con sus respectivos planes de clasificación.
Los administradores individuales someterán al Director de Personal para estudio y aprobación final, previa consulta con el Director de la Oficina de Presupuesto y Gerencia, la asignación de las clases de puesto a las escalas de sueldo y cualquier cam-bio o reasignación subsiguiente. (Énfasis suplido.) 3 L.P.R.A. sec. 760(d).
Este artículo claramente se refiere a la responsabilidad de los administradores individuales de someter a evalua-ción los planes de clasificación y retribución que elaboren previo a su implantación inicial. Nótese que en tal caso la Ley de Retribución Uniforme se refiere a la determinación original de las escalas retributivas correspondientes a las clases de sueldo como una asignación y se refiere a los cambios o las variaciones siguientes como reasignaciones. Según la posición sostenida por el Tribunal de Circuito de *58Apelaciones, sólo estaríamos ante asignaciones cuando se crean nuevas agencias. Esta interpretación es contraria al esquema del Sistema del Servicio Público, que claramente permite que agencias que estén integradas a la Adminis-. tracióñ Central se conviertan en administradores indivi-duales en asuntos de personal. 3 L.P.R.A. see. 1344. Luego de esa conversión, la implantación de un nuevo plan de clasificación y retribución constituye una asignación regida por la See. 4.7 del Reglamento de Retribución Uniforme, supra, conforme a lo dispuesto en el Art. 5 de la Ley de Retribución Uniforme, 3 L.P.R.A. sec. 760d. Eso fue lo que ocurrió en este caso, por lo que el Departamento de Hacienda actuó correctamente al realizar el ajuste salarial al cual tenía derecho Guzmán Rosario. En consecuencia, erró el Tribunal de Circuito de Apelaciones al resolver de otro modo.
Procede, por lo tanto, revocar la determinación del Tribunal de Circuito de Apelaciones en este caso y reinstalar la decisión emitida por el Departamento de Hacienda.

Se emitirá la sentencia correspondiente.


 La Ley de Personal del Servicio Público de Puerto Rico, Ley Núm. 5 de 14 de octubre de 1975 (3 L.P.R.A. see. 1301 et seq.), confirió al Gobernador de Puerto Rico la facultad de crear o eliminar administradores individuales, excepto en el caso de los municipios, cuando estime que de esa forma se cumplirá de forma más efectiva la política pública contenida en dicho estatuto. 3 L.P.R.A. see. 1344.


 El Art. 11(7) de la Ley de Retribución Uniforme define clase como:
“... un grupo de puestos cuyos deberes, índole del trabajo, autoridad y respon-sabilidad sean de tal modo semejantes que puedan razonablemente denominarse con el mismo título; exigirse a sus incumbentes los mismos requisitos mínimos; utilizarse las mismas pruebas de aptitud para la selección de empleados y aplicarse la misma escala de retribución con equidad bajo condiciones de trabajo sustancialmente iguales.” 3 L.P.R.A. sec. 760j(7).
Por su parte, el Art. 6(7) del Reglamento de Retribución Uniforme de la O.C. A.P. de 7 de junio de 1984, pág. 34, define clase o clases de puesto del modo siguiente:
“En el servicio de carrera significará un grupo de puestos cuyos deberes, índole de trabajo, autoridad y responsabilidad sean de tal modo semejantes que puedan razonablemente denominarse con el mismo título; exigirse a los incumbentes los mismos requisitos mínimos; utilizarse las mismas pruebas de aptitud para la selec-ción de empleados y aplicarse la misma escala de retribución con equidad bajo con-diciones de trabajo sustancialmente iguales. En el servicio de confianza significará un grupo de puestos cuyos deberes, índole de trabajo, autoridad y responsabilidad sean de tal modo semejantes que puedan razonablemente denominarse con el mismo título; contener los requisitos de preparación, experiencia y de otra naturaleza, que se consideren imprescindibles para el adecuado desempeño de las funciones; y apli-carse la misma escala de retribución con equidad bajo condiciones de trabajo sustan-cialmente iguales.”


 El Art. ll(j) de la Ley de Retribución Uniforme define escala de retribución como:
”... margen retributivo que provee un mínimo, un máximo y niveles intermedios de igual proporción para compensar las funciones inherentes a una clase de puesto”. 3 L.P.R.A. sec. 760j(ll).
Por otro lado, el Art. 6(12) del Reglamento de Retribución Uniforme, pág. 35, define escala de retribución como:
“Margen retributivo que provee un tipo mínimo, uno máximo y varios niveles intermedios a fin de retribuir el nivel de trabajo que envuelve determinada clase de *50puestos y de igual modo retribuir en forma adecuada y progresiva la cantidad y calidad de trabajo que rindan los empleados en determinada clase de puestos.”


 Esta cifra se obtiene sumando el sueldo anterior —dos mil doscientos catorce dólares ($2,214.00)— al incremento de la clase a la cual fue asignado ■ — ciento treinta y un dólares ($131.00)— más el ajuste al tipo inmediato superior al que tendría derecho al amparo de la See. 4.8 del Reglamento de Retribución Uniforme, supra, de cuarenta y un dólares ($41).


 Los casos citados y discutidos en el recurso son: Martínez v. Departamento de Transportación y Obras Públicas, Caso Núm. KLRA9600217, Resolución de 17 de diciembre de 1996. (en donde se denegó el recurso de revisión judicial al resolver que el peticionario no tenía derecho a que su salario fuera computado' al amparo de la See. 4.8(6) del Reglamento de Retribución Uniforme de la O.C.A.P., pág. 12, una vez el Departamento de Transportación y Obras Públicas implantó su nuevo plan de clasificación y retribución como administrador individual), y Guerrero v. Departamento de Salud y Administración de Facilidades de Servicios de Salud (AFASS), Caso Núm. KLRA 9700008, Resolución de 7 de marzo de 1997 (en donde el tribunal denegó la expedición del recurso de revisión al resolver que la determinación del salario del empleado allí peticionario, al implantarse el nuevo plan de retribución como administrador individual por parte de APASS, se regía por la See. 4.7 del Reglamento de Retribución Uniforme, supra).
Existen otras decisiones del Tribunal de Circuito de Apelaciones que atienden la misma controversia que hoy tenemos ante nuestra consideración y que no fueron citadas por Guzmán Rosario en su recurso. En ellas, dicho foro apelativo ha resuelto de forma consecuente que el ajuste salarial de los empleados del Departamento de Hacienda, al implantar su nuevo plan de retribución, está regido por la See. 4.7 del Reglamento de Retribución Uniforme, supra. Véanse: Díaz Flores v. Departamento de Hacienda, Caso Núm. KLAA-96-00072, la Resolución de 6 de agosto de 1997; Rosa Carrasquillo v. Departamento de Hacienda, Caso Núm. KLAA-96-00103, la Resolución de 23 de octubre de 1997; Villalón Cedeño y otros v. Departamento de Hacienda, Caso Núm. KLAA-9600250, Sentencia de 23 de junio de 1997. Las peticiones de certiorari para revisar estas decisiones han sido denegadas por este Tribunal por estimar que la determinación del foro apelativo era esencialmente correcta. Véanse: Rosa Carrasquillo o. Departamento de Hacienda, Resolución de 13 de febrero de 1998; Díaz Flores v. Departamento de Hacienda, la Resolución de 21 de noviembre de 1997; Villalón Cedeño v. Departamento de Hacienda, la Resolución de 26 de septiembre de 1997.
El Tribunal de Circuito de Apelaciones, además, ha sido consecuente en la in-terpretación del Reglamento de Retribución Uniforme en casos análogos como el presente. Véanse: Mercado Vega v. Junta de Planificación de Puerto Rico, Caso Núm. KLAA96-00258, la Resolución de 22 de octubre de 1997 (certiorari mediante el cual se denegó la Resolución de 13 de febrero de 1998), y Soto v. D.A.C.O., Resolución de 30 de mayo de 1997 (certiorari mediante el cual se denegó la Resolución de 12 de septiembre de 1997).


 En el único señalamiento de error planteado ante nos, el Departamento de Hacienda expresa:
“Erró el Honorable Tribunal al determinar que la Sección aplicable es la 4.8(6) del Reglamento de Retribución Uniforme cuando la aplicable es la Sección 4.7 del Reglamento toda vez que este es el Primer Plan como Administrador Individual.” Apelación, pág. 7.